Citation Nr: 1444226	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury, other than headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975 and from May 1975 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2006, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The Board initially adjudicated the Veteran's claim in a March 2009 decision that denied service connection for blackout spells with sudden loss of consciousness/seizure disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in October 2010, the Court vacated the Board's March 2009 decision, and remanded the matter to the Board for action consistent with the memorandum decision.  In a November 2013 decision, the Board denied the claim of entitlement to service connection for residuals of a head injury, other than headaches, and the Veteran appealed this denial to the Court.  In May 2014, the Veteran and the Secretary of VA (the parties) filed a joint motion requesting the Court to vacate the November 2013 Board decision and remand the claim, as the parties agreed that the Board erred by failing to ensure that adequate steps were undertaken to develop the claim, to include obtaining the Veteran's complete service treatment records.  The parties further determined that the Board failed to provide an adequate statement of reasons and bases for its determination that the evidence did not show a diagnosed condition manifested by blackout spells and loss of consciousness during the pendency of the claim.  According to the parties, the Board also failed to adequately address the relevant lay statements regarding a continuity of symptomatology offered in support of the claim.  In May 2014, the Court granted the joint motion.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran claims that he currently experiences blackout spells and episodes of a loss of consciousness due to a head injury sustained in an April 1976 in-service motor vehicle accident.

As determined in the May 2014 joint motion, it is unclear from the current record whether all of the Veteran's service treatment records have been obtained.  Specifically, the parties noted that the Veteran submitted additional service treatment records in July 2004 that had not been previously obtained by the RO and that no efforts were subsequently undertaken to determine whether any additional service treatment records remained outstanding.  The parties also highlighted that the evidence submitted by the Veteran included an illegible record dated in the months immediately after the Veteran's April 1976 accident.  In so doing, the parties noted that a June 2013 VA examiner rendered an opinion against the claim based on the evidence available at that time and questioned whether this opinion may have been different if additional and/or legible service treatment records had been available.  Thus, the parties agreed that a remand is warranted in order for VA to endeavor to obtain or otherwise account for all of the Veteran's service treatment records, to include legible copies of these records.

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the 'law of the case' doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  Thus, the Board finds that the Veteran's claim must be remanded so that the development described in the May 2014 joint motion can be accomplished.

In light of the potentially outstanding service treatment records, the RO or the Appeals Management Center (AMC) should obtain an addendum from the examiner who performed the June 2013 VA Traumatic Brain Injury examination so that the examiner can consider any outstanding evidence and provide an opinion concerning whether the Veteran has any residuals of an in-service head injury other than the already service-connected headaches.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain the Veteran's complete service treatment records, to include a legible original/copy of the August 1976 service treatment record submitted by the Veteran in July 2004.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding VA or private medical records pertinent to the claim.

3.  Then, the RO or the AMC should arrange for the claims files and any pertinent records in Virtual VA that are not contained in the claims files to be made available to and reviewed by the examiner who performed the June 2013 VA Traumatic Brain Injury examination.  

The examiner should identify all residuals of the in-service head injury (other than headaches) that have been present at any time since the Veteran filed his claim for service connection in April 2004.  The examiner should specifically state whether a disorder manifested by episodes of blackouts and loss of consciousness have been present during the period of the claim and if so, the physician should state an opinion as to whether there is a 50 percent or better probability that the episodes of blackouts and loss of consciousness are etiologically related to the in-service head injury.

In providing the requested opinions, the examiner must consider and reconcile any conflicting medical opinions or evidence of record.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

If the prior examiner is unavailable, the RO or the AMC should arrange for the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



